Supreme Court of the United States
                            Office of the Clerk
                     Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202)479-3011
                                 November 2, 2015



Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
                                                                    RECEIVED IN
Austin, TX 78711
                                                           COURT OF CRIMINAL APPEALS


                                                                    NOV 06 2015
        Re:   Jose Zamarripa Alvarado
              v. Texas
              No. 15-5828                                     Abe! Acoeta. Clerk
              (Your No. WR-73,133-03)


Dear Clerk:

        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,


                                                                Zt^
                                           Scott S. Harris, Clerk